Citation Nr: 0816569
Decision Date: 05/20/08	Archive Date: 06/26/08

Citation Nr: 0816569	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-19 211	)	DATE MAY 20 2008
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-operative 
residuals of breast cancer, including bilateral mastectomies, 
due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to June 1990.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board issued a decision in June 2004 also denying the 
claim.  In July 2007 the veteran filed a motion for 
reconsideration of that decision.  The Board granted her 
motion in January 2008.  This reconsideration decision is by 
an expanded panel of the Board - as provided by 38 U.S.C.A. 
§ 7103(b), replaces the Board's prior decision, and is the 
Board's final ruling on her claim.


FINDINGS OF FACT

1.  The veteran worked as a dental technician during her 
military service from May 1985 to June 1990 and, in that 
capacity, received a dose estimate of 0.041 rem of photon 
radiation from radiograph equipment.

2.  The veteran was first diagnosed with breast cancer in 
September 2001, approximately eleven years after her military 
service had ended.  

3.  Using radiograph equipment while working as a dental 
technician is not considered a "radiation-risk activity" for 
VA compensation purposes.

4.  In May 2003, the Chief Public Health and Environmental 
Hazards Officer, after reviewing the claims file, concluded 
it was unlikely the veteran's breast cancer is attributable 
to exposure to ionizing radiation.



5.  Less probative is an August 2002 statement from B.Z., an 
adult nurse practitioner, and a September 2002 statement from 
M.C, a private physician, suggesting the veteran's exposure 
to ionizing radiation during service as a dental technician 
could have caused her breast cancer.

6.  Also less probative is an article from the U.S. 
Department of Health and Human Services indicating that 
exposure to X-radiation and gamma-radiation during 
reproductive years increases the risk of developing breast 
cancer.


CONCLUSION OF LAW

The veteran's breast cancer was not incurred in or aggravated 
by her military service and may not be presumed to have been 
incurred in service, including from exposure to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting service connection for post-
operative residuals of breast cancer, including bilateral 
mastectomies, due to radiation exposure.  In the interest of 
clarity, the Board will initially discuss whether this claim 
has been properly developed for appellate review.  The Board 
will then address the claim on its merits, providing relevant 
VA laws and regulations, the relevant factual background, and 
an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
January 2002, May 2002, and January 2003, two of which were 
sent prior to the initial RO decision that is the subject of 
this appeal.  The letters informed her of the evidence 
required to substantiate her claim and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
She was also asked to submit evidence and/or information in 
her possession to the RO.

And as for the Dingess requirements, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
See also 38 C.F.R. § 20.1102 (harmless error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records she and her representative identified.  Also, 
the RO undertook and completed the special development 
mandated by 38 C.F.R. § 3.311, including obtaining a dose 
estimate of the veteran's exposure to ionizing radiation 
during service, obtaining a medical opinion from the Under 
Secretary of Health concerning the likelihood of a 
relationship between the veteran's breast cancer and her 
level of radiation exposure in service, and obtaining a nexus 
opinion from the Veterans Benefits Administration.  So no 
further development is required.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).



II.  Merits of the Claim

The veteran worked as a dental technician while on active 
duty from 1985 to 1990.  She was diagnosed with breast cancer 
in September 2001 and had surgery for mastectomies in 
December 2001.  She claims that her breast cancer was caused 
by radiation exposure during service from X-ray equipment 
while working as a dental technician.  For the reasons set 
forth below, however, the Board finds that the preponderance 
of the evidence is against her claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  Stated somewhat differently, service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus (i.e., link) 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection for a condition claimed as due to 
radiation exposure can be established in one of three ways:  
(1) by demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309; (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, a task that "includes the difficult burden of tracing 
causation to a condition or event during service," Combee v. 
Brown, 34 1039, 1043 (Fed. Cir. 1994); or (3) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303, with the assistance of the procedural advantages 
prescribed in 38 C.F.R.    § 3.311, if the condition at issue 
is one of the "radiogenic diseases" listed by the Secretary 
in § 3.311(b).  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  This third route is essentially just another way 
of showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim.



The first method of establishing service connection on a 
presumptive basis is not available to the veteran.  The Board 
realizes breast cancer is included in this list of 
presumptive diseases.  38 U.S.C. § 1112(c), 38 C.F.R. § 
3.309.  But since the veteran is not considered a 
"radiation-exposed veteran," as defined by 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), presumptive service 
connection under these provisions is precluded.

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i). The term 
"radiation-risk activity" has been specifically defined as:  
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; (3) internment as 
a prisoner of war of Japan during World War II resulting in 
an opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; and (4) certain service on 
the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska.  
See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  
Since the term "radiation-risk activity" does not include 
working as an X-ray technician, presumptive service 
connection is not warranted in this case, regardless of the 
fact that breast cancer is included in the list of 
presumptive diseases.  The Board must therefore consider 
whether service connection is warranted on a direct basis. 

Since breast cancer is listed as a "radiogenic disease" 
under 38 C.F.R. § 3.311(b), the Board must consider whether 
service connection is warranted on a direct basis with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311.  For a claimant to fall initially within the 
purview of § 3.311, he or she must satisfy four criteria:  
(1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively 
service connected under § 3.307 and § 3.309 (otherwise the 
claimant would be entitled to presumptive service connection) 
and must have been manifested within the applicable 
presumptive period under § 3.311(b)(5); and (4) the claimant 
must contend that the radiogenic disease was the result of 
exposure to ionizing radiation in service.  

When these four requirements are satisfied, as they have been 
in this case at hand, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service, and then, dependent upon the result 
of that assessment, a further obligation to fulfill other 
developmental and procedural steps.  The regulation does not 
make clear what the "assessment" contemplates except to 
state that "a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include, but may not be limited to, the 
veteran's Record of Occupational Exposure to ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records that may contain information 
pertaining to the veteran's radiation dose in service."  
38 C.F.R. § § 3.311(a)(2)(iii).  

When exposure to radiation has been verified, the claim will 
be referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c); see 
Wandel v West, 11 Vet. App. 200, 204-05 (1998).  When such a 
claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether, under § 
3.311(c)(1)(ii), there is "no reasonable possibility" that 
the disease resulted from in-service radiation exposure.

Here, the veteran's claim fails under a direct theory of 
service connection.  The record shows that she was not 
diagnosed with any form of cancer in service, see Struck v. 
Brown, 9 Vet. App. 145 (1996), and that her breast cancer was 
first diagnosed in September 2001, approximately 11 years 
after her separation from active duty.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  Thus, the service medical 
records, along with eleven-year period between service and 
the first diagnosis of breast cancer, constitute highly 
probative evidence against the veteran's claim on a 
direct incurrence basis.  

The evidence suggesting a correlation between the veteran's 
breast cancer and radiation exposure during service as a 
dental technician includes opinions by her treating 
oncologist and a nurse practitioner.

In an August 2002 letter, B.Z., MSN, RNCS, ANP (adult nurse 
practitioner), indicated the veteran had been followed at the 
Women's Health Clinic at the VA Medical Center in Salem, 
Virginia, for some time.  B.Z. further indicated that it was 
her understanding that, while in the Navy, the veteran was 
exposed to radiation while serving as a Dental Technician.  
B.Z. then opined, "[the veteran's] breast cancer could as 
likely as not have been caused by exposure to radiation 
while performing her duties as a Dental Technician."

And in a September 2002 letter, M.C., M.D., the veteran's 
treating oncologist, noted the veteran had worked as a dental 
technician in the Navy from 1985 until 1990.  Dr. M.C. then 
opined that, although the cause of the veteran's breast 
cancer is unknown, "I feel it is as likely as not that her 
previous activities (dental technician) in the military 
service and her exposure to radiation while performing these 
duties could have resulted in her breast cancer."



The problem with these opinions is twofold.  First, both the 
physician and the nurse practitioner couched their opinions 
in somewhat equivocal language by saying that exposure to 
radiation during service as a dental technical "could have" 
caused the veteran's breast cancer.  And this generally is an 
insufficient basis to grant a claim.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992) (indicating that a doctor's opinion was 
too speculative when stating a disability "may be" related 
to service because this also was tantamount to saying the 
disability "may not be" related to service).  See also, 
Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. 
West, 11 Vet. App. 420, 424 (1998)..  

That said, an absolutely accurate determination of etiology 
is not a condition precedent to granting service connection, 
nor is definite etiology or obvious etiology.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  Use of cautious language 
does not always express inconclusiveness in a doctor's 
opinion on etiology.  An etiological opinion should be viewed 
in its full context and not characterized solely by the 
medical professional's choice of words.  See Lee v. Brown, 10 
Vet. App. 336, 338 (1997).  

But even setting aside the question of whether these opinions 
are sufficiently definitive, there is another problem with 
these opinions that is far more fatal to the veteran's claim.  
There is no indication that the oncologist or nurse 
practitioner based their opinions on a review of the 
veteran's claims file - including, and most significantly, a 
dose estimate concerning her level of radiation exposure in 
service.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  Consequently, 
the opinions by Dr. M.C. and the nurse practitioner are of 
limited probative value.  See also Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).



It is equally worth mentioning that the Court has repeatedly 
declined to adopt a "treating physician rule" that would 
require giving additional evidentiary weight to the opinion 
of a physician who treats the veteran regularly, such as her 
oncologist.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993).

Moreover, although the veteran also has submitted an article 
from the U.S. Department of Health and Human Services 
indicating that exposure to 
X-radiation and gamma-radiation during reproductive years 
increases the risk of developing breast cancer (pointing out 
she was 21-26 years old at the time of her exposure), 
treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) 
(citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 
2000)).

In contrast, a medical opinion obtained pursuant to the 
procedures outlined in 38 C.F.R. § 3.311 provides highly 
probative evidence against the claim, as it was based on a 
review of the record, including a dose estimate of ionizing 
radiation the veteran was exposed to during service.  

In a May 2003 memorandum, the Director of Compensation and 
Pension Service requested an opinion from the Under Secretary 
of Health concerning the likelihood of a possible 
relationship between the veteran's breast cancer and her 
exposure to ionizing radiation in service.  This memorandum 
discussed the following relevant facts:  (i) that the veteran 
worked as a dental technician while on active duty from May 
1985 to June 1990; (ii) that she was first diagnosed with 
breast cancer in September 2001; (iii) that the Naval 
Dosimetry Center, in April 2003, had reported that she had 
received a dose estimate of 0.041 rem of photon radiation 
from August 1988 to February 1990; (iv) that she was first 
exposed to radiation at age 21 and developed breast cancer 16 
years later; (v) that she denied exposure to known 
carcinogens before and after service; and (vi) that she has a 
family history of breast cancer.

In a May 2003 letter, the Chief Public Health and 
Environmental Hazards Officer opined:

It is calculated that exposure to 20.62 rads or 
less at age 21 provides a 99 percent credibility 
that there is no reasonable possibility that it is 
as likely as not that the veteran's breast cancer 
is related to exposure to ionizing radiation 
(Committee on Interagency Radiation Research and 
Policy Coordination Science Panel Report Number 6, 
1988, page 29).  The female breast is considered to 
have a high relative susceptibility to radiation-
induced cancer.  Many studies of groups exposed to 
doses of less than 20 rads do not show an increased 
risk while higher doses do increase the risk for 
females exposed at young ages but have little 
effect following exposure at older ages (Mettler 
and Upton, Medical Effects of Ionizing Radiation, 
2nd edition, 1995, pages 73 and 145.) 

In light of this information, the Under Secretary of Health 
determined it was unlikely the veteran's breast cancer is 
attributable to exposure to ionizing radiation in service.  
In a May 2003 letter, the Director of Compensation and 
Pension Service informed the RO of this unfavorable medical 
opinion.  And as a result of this opinion, as well as a 
review of the evidence in its entirety, the Director 
concurred with the Under Secretary's opinion and concluded 
there was no reasonable possibility the veteran developed 
breast cancer as a result of exposure to ionizing radiation 
during service as a dental technician.

The opinions against the claim are far more reasoned than 
those supporting the claim and cite to specific evidence in 
the file - unique to the veteran's situation, for concluding 
there is no relationship between her breast cancer and prior 
exposure to ionizing radiation during service as a dental 
technician.  Also, as mentioned, these unfavorable opinions 
are far less equivocal and discuss the rationale.

Although breast cancer is included in the list of 
"radiogenic" diseases at 38 C.F.R. § 3.311(b), this 
regulation does not create a presumption of service 
connection, but merely accords the claimant special 
processing of the claim.  Such processing "still requires a 
case-by-case determination of service connection for each 
claim based on one of the listed diseases."  Ramey, 120 F.3d 
at 1245.  

The Board places greater probative value on the opinion 
provided by VA's Chief Public Health and Environmental 
Hazards Officer than the opinions provided by Dr. M.C. and 
the nurse practitioner, as it was based on a review of the 
entire record, including the estimated dose of ionizing 
radiation the veteran was exposed to during service - 
information which was not considered by Dr. M.C. or the 
nurse practitioner.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

In addition to this opinion, the Board notes that a VA 
physician also reviewed the claims file - although not the 
dose estimate of ionizing radiation exposure in service - 
before concluding that the veteran's breast cancer was 
unrelated to radiation exposure in service.  In a September 
2002 report, the examiner stated, "[a]fter reviewing her 
claim file, I believe that the risk of developing breast 
cancer as a result of common diagnostic procedures is 
minimal.  Radiology technologists, including dental 
technicians, do not have an increased incidence of breast 
cancer."  The examiner then cited to an article by Boice, 
J.D., Jr.; Mandel, J.S.; Doddy, M.M., Breast Cancer Among 
Radiologic Technologists - JAMA 1995, 274: 394-401.  The same 
examining physician reiterated this opinion in a January 2003 
report.  

The veteran argues that the article cited by the VA examining 
physician does not discuss the potential risk of dental 
technicians developing cancer from radiation exposure, 
thereby limiting the probative value of the examiner's entire 
opinion.  The veteran then, as mentioned, submitted articles 
discussing the possible relationship between breast cancer 
and radiation exposure for dental technicians.  The Court has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  Unfortunately, the articles submitted by 
the veteran, combined with the favorable opinions by Dr. M.C. 
and the nurse practitioner, do not overcome the highly 
probative opinion of VA's Under Secretary of Health, which 
was based on a review of the veteran's claims file, including 
a dose estimate of in-service radiation exposure. 

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of her claim that her 
breast cancer is due to the radiation exposure during service 
as a dental technician.  Although she is competent to report 
symptoms (e.g., pain in her breast, etc.) that she 
experienced - including prior to her mastectomies, she is 
not competent to determine there is an etiological link 
between her development of breast cancer and prior exposure 
to ionizing radiation in the capacity alleged as a dental 
technician.  38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007).  See also Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
And as the preponderance of the evidence is against her 
claim, the doctrine of reasonable doubt is not for 
application, and her claim must be denied. 38 U.S.C.A.  § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).


ORDER

The claim for service connection for post-operative residuals 
of breast cancer, including mastectomies, due to radiation 
exposure is denied.



	
			
	D. C. SPICKLER	K. OSBORNE
	                Veterans Law Judge                                    
Veterans Law Judge
          Board of Veterans' Appeals                        
Board of Veterans' Appeals


	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


Citation Nr: 0417085	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-19 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-operative 
breast cancer with bilateral mastectomies due to radiation 
exposure.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service from May 1985 to June 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the RO.  

In May 2003, the veteran appointed The American Legion as her 
representative rather than the Disabled American Veterans, 
her previous representative.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested breast cancer 
in service or for many years thereafter.  

2.  The veteran, who served as a dental technician, is not 
shown to have been exposed to a dose of ionizing radiation of 
0.041 rem. during service.  

3.  It is shown that there is not a reasonable possibility 
that the veteran's breast cancer was due to her recorded 
radiation exposure in active service.  

4.  The currently demonstrated post-operative residuals of 
breast cancer is not shown otherwise to be related to 
radiation exposure or other event in her period of active 
service.  




CONCLUSION OF LAW

The veteran's disability manifested by the post-operative 
residuals of breast cancer is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
it be presumed to have been incurred in service; nor may it 
be presumed to have been due to radiation exposure in 
service.  38 U.S.C.A. §§ 501, 1112, 1131, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  As outlined hereinbelow, any such deficiency is 
harmless in this case.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  

VCAA also contains provisions regarding the scope of notice 
to which to which claimants are entitled.  38 U.S.C.A. § 5103 
(West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence which is necessary to make an 
informed decision on the issue on appeal.  Thus, the Board 
believes that all relevant evidence which is available has 
been obtained.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf.  Further, by January and May 2002 letters, 
January 2003 letter and June 2003 Statement of the Case, she 
and her representative have been notified of the evidence 
needed to establish the benefit sought, and via those 
documents, she has been advised regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

A careful review of the veteran's service medical records 
shows that they do not reflect a diagnosis of breast cancer.  

The service records do indicate that the veteran was a dental 
technician and received training concerning prenatal 
radiation exposure and that she elected to continue work in 
an occupation involving prenatal occupational exposure to 
ionizing radiation.  

In September 2001, the veteran was diagnosed with breast 
cancer.  Shortly thereafter, she underwent a bilateral 
mastectomy and chemotherapy.  

In December 2001, the veteran filed a claim of service 
connection for breast cancer due to exposure to radiation in 
service.  

In May 2002, in response to a letter sent that month, the 
veteran indicated, in pertinent part, that she did not wear 
lead-lined protective equipment while performing the duties 
of a dental assistant and that only patients wore such 
protective equipment.  She also stated that she never wore a 
film badge.  

In an August 2002 statement, a VA registered nurse opined 
that the veteran's breast cancer could, as likely as not, 
have been caused by exposure to radiation while performing 
her duties as a dental technician.  

That month, a VA physician opined that the risk of developing 
breast cancer as the result of common diagnostic procedures 
was minimal.  He further indicated that radiology technicians 
including dental technicians did not have an increased 
incidence of breast cancer.  He based this conclusion on a 
review of the claims file as well as an August 1995 article 
that appeared in the Journal of the American Medical 
Association entitled Breast Cancer Among Radiologic 
Technologists.  

The veteran submitted Internet information gleaned in August 
2002 reflecting that the causes of breast cancer were likely 
a combination of environmental risk factors such as the 
cumulative impact of radiation to include low doses like 
dental X-rays and mammograms.  

In or about October 2002, the veteran submitted a written 
statement from P.D.T. indicating that she was stationed with 
the veteran and attended the Naval School of Dental Assisting 
and Technology in 1985.  

According to Ms. T., during training, they were instructed on 
proper X-ray techniques and trained by conducting X-ray 
studies on each other.  While working, she stated, they took 
X-ray studies on a daily basis.  

By October 2002 rating decision, the RO denied service 
connection for status post bilateral modified mastectomies 
due to breast cancer.  

In January 2003, the VA physician who provided the August 
2002 medical opinion again stated that the risk of developing 
breast cancer as a result of common radiologic procedures was 
minimal.  

In May 2003, the Director of Compensation and Pension 
Services sought a radiation review under 38 C.F.R. § 3.311 
from the Under Secretary of Health.  

That month, the Chief of Public Health and Environmental 
Hazards Officer, a medical doctor, wrote to the Director of 
Compensation and Pension Services indicating that, based on a 
report from the Naval Dosimetry Center, it was estimated that 
the veteran was exposed to a dose of ionizing radiation of 
0.041 rem. during service.  

The physician further asserted that exposure to 20.62 rads or 
less at age 21 provided a 99 percent credibility that there 
was no reasonable possibility that it was as likely as not 
that the veteran's breast cancer was related to exposure to 
ionizing radiation in service.  

The physician explained that the female breast was considered 
to have high relative susceptibility to radiation-induced 
cancer.  Finally, the physician stated that many studies of 
groups exposed to doses of less than 20 rads did not show an 
increased risk of breast cancer.  The physician concluded 
that it was unlikely that the veteran's breast cancer was 
attributable to exposure to ionizing radiation during 
service.  

Also in May 2003, the Director of the Compensation and 
Pension Service wrote a memorandum entitled Advisory Opinion 
- Radiation Review Under 38 C.F.R. § 3.311.  The memorandum 
reflected that the veteran was first exposed to ionizing 
radiation at the age of 21 and was diagnosed with breast 
cancer approximately 16 years thereafter.  

The Memorandum indicated that, based on the report of the 
Naval Dosimetry Center and the May 2003 report of the Chief 
of Public Health and Environmental Hazards Officer, the Under 
Secretary for Health advised that it was unlikely that the 
veteran's breast cancer was related to exposure to ionizing 
radiation in service.  

Based on the foregoing and a review of the record in its 
entirety, the Director of the Compensation and Pension 
Service concurred with the view of the Under Secretary and 
found no reasonable possibility that the veteran developed 
breast cancer as a result of such exposure.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 
2002); 38 C.F.R. § 3.309(d) (2003).  

Second, when a "radiogenic disease" first becomes manifest 
after service, and it is contended that the disease resulted 
from exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  

Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946; the 
presence for at least 250 days before February 1, 1992 on the 
grounds of a gaseous diffusion plant located in Paducah, 
Kentucky, Portsmouth, Ohio, or the area identified as K25 at 
Oak Ridge, Tennessee under certain conditions; or service 
before January 1, 1974 on Amchitka Island, Alaska.  38 C.F.R. 
§ 3.309(d)(3)(ii).  

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocyte leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple mycelia; (x) 
lymphomas (except Hodgkin's disease); (axe) cancer of the 
bile ducts; (xii) cancer of the gall bladder; (xiii) primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); (xiv) cancer of the salivary gland; (xv) cancer 
of the urinary tract; (vie) cancer of the bone; (vie) cancer 
of the brain; (six) cancer of the colon; (ax) cancer of the 
lung; and (axe) cancer of the ovary. 38 C.F.R. § 3.309(d)(2).  

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  

These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Goober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  In all other claims 
involving radiation exposure, a request will be made for any 
available records concerning the veteran's exposure to 
radiation.  All records will be forwarded to the Under 
Secretary for Health who will responsible for preparation of 
a dose estimate, to the extent possible, based on available 
methodologies.  38 C.F.R.  § 3.311(a)(2).  

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv) (2002) (emphasis 
added).  Section 3.311(b)(5) requires, as pertinent herein, 
that breast cancer become manifest 5 years or more after 
exposure.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that, when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability or to the 
regulatory development procedures applicable to a radiogenic 
disease, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).  

In other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
since he may, in the alternative, establish service 
connection by way of proof of actual direct causation.  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Due to the nature and timing of her service, the veteran does 
not meet the criteria of a "radiation exposed veteran" 
under the criteria set forth in 38 C.F.R. § 3.309 (d)(3).  As 
such, she is not entitled to service connection for her 
breast cancer on a presumptive basis.  38 C.F.R. § 3.309(d).  

Similarly, the veteran's claim of service connection for 
breast cancer under the provisions of 38 C.F.R. § 3.311 must 
fail.  Under those provisions, the director of Compensation 
and Pension Services concluded that based on a review of the 
evidence and the opinion of the Under Secretary for Health, 
there was no reasonable possibility that the veteran's breast 
cancer resulted from her exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.  

Finally, the Board finds that service connection for breast 
cancer on a direct basis must be denied in this case.  
38 C.F.R. § 3.303.  

The VA physician who authored the August 2002 and January 
2003 medical opinions indicated  that the risk of the veteran 
developing breast cancer due to exposure to ionizing 
radiation while performing her duties as a dental technician 
in service was minimal.  The VA physician did not indicate 
that the veteran's breast cancer was otherwise related to 
service.

The Board recognizes that a VA registered nurse opined that 
the veteran's in-service occupation as likely as not caused 
her breast cancer.  This opinion was unsupported and the 
Board accords more credibility to the other medical evidence 
that shows that it was unlikely that the claimed breast 
cancer was due to the veteran's documented exposure to 
radiation in service.  

The Board observes that the VA physicians in this case are 
presumably more qualified than the registered nurse in 
opining regarding the etiology of the veteran's breast cancer 
and quite certainly more qualified than the veteran in 
selecting medical literature upon which to rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (far more 
probative weight is assigned to the medical evidence of 
record than the speculative opinions of laymen in medical 
matters).  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence, provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to VA medical opinions 
in August 2002 and January 2003 as well as the opinions of 
the Under Secretary of Health and the director of 
Compensation and Pension Services, the veteran's breast 
cancer is found not to be related to radiation exposure in 
service.  There is no equally probative evidence to the 
contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.



ORDER

Service connection for post-operative breast cancer is 
denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


